Fawoett, J.,
concurring separately.
I cannot concede that in divorce cases the courts are invested with full equitable powers. The marriage relation cannot be severed, interrupted or abridged except as expressly* provided by statute. No divorce can be granted, either absolute or from bed and board, except for the causes and in the forum provided by statute. Section 1567, Rev. St. 1918, sets forth the grounds for which an absolute divorce may be granted. Section 1568 sets forth the grounds for which either an absolute divorce or one from bed and board may be granted. I seriously question the power of the court to graht a divorce from bed and board upon any of the grounds *441set forth in section 1567, hut freely concede that it may, in its sound discretion, grant a divorce, either absolute or from bed and board, for the causes set forth in section 1568. The petition of plaintiff alleges grounds appearing in both sections, but the prayer of her petition clearly asks for relief under section 1568. As her petition alleges grounds which would entitle her to relief under that section, and the proof is Sufficient to sustain those allegations, I concur in the judgment of affirmance.